Order, Supreme Court, New York County (Karen Smith, J), entered February 3, 2006, which, to the extent appealed from, denied the motion of defendants Ramos and J.M.R. Concrete of Long Island Corp. to dismiss the complaint, unanimously affirmed, without costs.
Despite efforts to mischaracterize this action as one for fraudulent conveyance, the court properly found that it is one to enforce a judgment, governed by the 20-year statute of limitations (CPLR 211 [b]), and thus timely commenced (see Solow v Domestic Stone Erectors, 229 AD2d 312 [1996]). Plaintiff’s factual allegations, accepted as true and liberally construed as they must be at this procedural juncture (see Cron v Hargro Fabrics, 91 NY2d 362, 366 [1998]), sufficiently set forth legally cognizable claims against these defendants (see Chase Manhattan Bank [N.A.] v 264 Water St. Assoc., 174 AD2d 504 [1991]). Concur—Tom, J.E, Williams, Buckley, Gonzalez and Sweeny, JJ.